DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khanchandani et al. (US 2008/0137643).
 	Regarding claim 1, Khanchandani et al. (“Khanchandani”) teaches a user terminal device (i.e., IP phone 108, as shown1) comprising: 
a display (i.e., messages displayed in a pop-up window, para. [0019], [0027] and [0037]); 
 	a first communicator configured to communicate with a first external device (i.e., receiving an incoming call from user 114, such as a caller who initiated the incoming call at computer 112; para. [0018], [0019], [0033] and [0039]); 
a second communicator configured to communicate with a second external device (i.e., a secure communication channel established for transmitting a notification message and other messages from the IP phone 108 to a computer 106; par. [0022], [0029] and [0036]); and 
a processor configured to: 
 determine whether a call request is transmitted to the second external device when the call request is received from the first external device, and (i.e., transmitting the notification message which indicates to the incoming call to computer 106; para. [0019], [0037] and [0043]), 
transmit a response for the call request received from the second external device to the first external device through the first communicator (i.e., when the notify message displayed on the computer 456, the user associated with the IP phone 452 accepts the invitation, via the computer 456, to participate in the call conversation; para. [0032], [0039] and [0043]), and 
convert call data into Internet Protocol (IP) data when the call data is received from the first external device, and transmit the converted IP data to the second external device through the second communicator (para. [0001] and [0043]).
Regarding claims 2-3, Khanchandani further teaches the limitations of the claims, such as simultaneously displaying a pop-up message that represents the incoming call on the user’s IP phone and computer in paragraphs [0027] and notify messages, such as indicating the incoming call being received, accepted, answered, etc. in paragraphs [0037] and [0039].
Regarding claim 8, Khanchandani teaches the limitations of the claim, such as call termination, in paragraphs [0046] and [0047].
Regarding claim 9, Khanchandani teaches the limitations of the claim, such as using IP phones 104 and 108, in figure 1, communicate audio data on a VoIP call audio conversation, in paragraph [0001] and [0018].
Regarding claim 11, Khanchandani teaches a control method of a user terminal device, the control method comprising:
receiving a call request from a first external device through a first communicator (i.e., receiving an incoming call from user 114, such as a caller who initiated the incoming call at computer 112; para. [0018], [0019], [0033] and [0039]); 
determining whether the call request is transmitted to a second external device (i.e., determining that a notify message to indicate and/or notify the incoming call to the user at computer 106); 
transmitting the call request to the second external device through a second communicator when the call request is transmitted (i.e., a secure communication channel established for transmitting the notify message and other messages from the IP phone 108 to a computer 106; par. [0022], [0029] and [0036]); 
transmitting a response for the call request to the first external device through the first communicator when the response for the call request is received from the second external device through the second communicator (i.e., when the notify message displayed on the computer 456, the user associated with the IP phone 452 accepts the invitation, via the computer 456, to participate in the call conversation; para. [0032], [0039] and [0043]); 
converting call data into Internet Protocol (IP) data when the call data is received from the first external device through the first communicator; and transmitting the IP data to the second external device through the second communicator(para.[0043]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khanchandani et al. (US 2008/0137643) in view of Taher (US 2015/0373175).
Regarding claims 4 and 14, Khanchandani teaches the variety of user interfaces indicating status of the incoming calls to the user as discussed above. Khanchandani failed to clearly teach each of the UIs containing an icon indicating the VoIP call. However, Taher teaches such feature of a VoIP call icon 150, as shown in figure 1C, paragraph [0064] for purpose of indicating to the user about a type of call.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of a VoIP call icon 150, as taught by Taher, into view of Khanchandani in order to indicate to the user the type of incoming call on the display.
 	Regarding claims 5 and 15, Khanchandani failed to clearly teach the feature of the processor being configured to disable the microphone and speaker in order to mute the user terminal device. However, Khanchandani further teaches the IP phone is configured to allow a user to set a volume of a call, such as to mute an IP phone using an info message (para. [0049]). Thus, it is obvious to configure a processor of the IP phone to disable the microphone and speaker upon received the info message.
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the processor being configured to disable the microphone and speaker when the response for the call request is received from the second external device in order to mute the user terminal device on forwarding and connecting the incoming call to the second external device. 



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khanchandani et al. (US 2008/0137643) in view of Son (US 7,460,521).
 	Regarding claim 10, Khanchandani teaches the first communicator (for communication between the IP phones) and the second communicator (for communicating between the user’s IP phone and computer), as discussed above. However, Khanchandani failed to clearly teach the IP phone wherein the first communicator transmits and receives call data for phone call through a cellular network, and the second communicator transmits and receives IP data for the phone call using an external server through a Voice over Internet Protocol (VoIP) network. However, Son teaches, in figures 7, 8 and 9, a mobile terminal device 90u capable to transmit and receive call data via a cellular network, such as wireless network 3. Son further teaches the mobile terminal device 90u capable to transmit and receive IP data packets via a SIP server 11 (col.18, lines 3-49 and col.19, lines 16-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the IP phone wherein the first communicator transmits and receives call data for phone call through a cellular network, and the second communicator transmits and receives IP data for the phone call using an external server through a Voice over Internet Protocol (VoIP) network, as taught by Son, into view of Khanchandani in order to connect the incoming call to an IP communication device.



Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2021